DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the application filed on January 18, 2022.  Claims 1-6 and 17-22 are pending and allowable as set forth below.  
Claims 17-20 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and III, as set forth in the Office action mailed on February 3, 2021, is hereby withdrawn and claims 17-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through a telephone and email communication on February 2, 2022 with John Rariden.  The application has been amended as follows:



In the Claims
9. (Canceled) 
10. (Canceled) 
11. (Canceled) 
12. (Canceled) 
13. (Canceled) 
14. (Canceled) 
15. (Canceled) 
16. (Canceled) 



Allowable Subject Matter

Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“…identifying a plurality of candidate products from a database accessible by the client instance based on the request, the requestor information, and product availability data associated with a storage site an organization associated with the physical location to which the requestor belongs;
determining availability of the selected candidate product at the storage site of the organization associated with the physical location to which the requestor belongs such that the storage site is checked for availability of the selected candidate product before an additional storage site associated with a different organization is checked; and”

Shavanadan discloses identifying a plurality of candidate products from a database accessible by the client instance based on the request, the requestor information, and product availability data associated with a storage site (Shavanadan: Figure 22 - shopping car); determining availability of the selected candidate product at the storage site (Shavanadan: Figure 22 – check availability)  PTO 892 Reference U discloses e-shopping 
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625